                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF GEORGIA
                             VALDOSTA DIVISION

JOEL BENJAMIN REVILL,            :
                                 :
                 Plaintiff,      :
                                 :
           VS.                   :                 NO. 7:19-CV-00120-HL-TQL
                                 :
STATE OF GEORGIA, et al.,        :
                                 :
                 Defendants.     :
________________________________ :

                                           ORDER

       Pro se Plaintiff Joel Benjamin Revill, a prisoner most recently incarcerated at the

Baldwin State Prison in Hardwick, Georgia, has filed a document that was construed as a

Complaint seeking relief pursuant to 42 U.S.C. § 1983 (ECF No. 1). On October 15, 2019,

Plaintiff was ordered to pay an initial partial filing fee and recast his Complaint if he wished

to proceed with this case. Plaintiff was given twenty-one (21) days to comply, and he was

warned that failure to fully and timely comply with the Court’s orders would result in the

dismissal of this case. See generally Order, Oct. 15, 2019, ECF No. 5.

       The time for compliance passed, and although Plaintiff paid the initial partial filing

fee, he never recast his Complaint as directed. On December 3, 2019, Plaintiff was

therefore ordered to respond and show cause why his lawsuit should not be dismissed for

failing to comply with the Court’s orders and instructions. Plaintiff was given twenty-one

(21) days to respond, and he was again warned that failure to respond would result in the

dismissal of his Complaint. See generally Order, Dec. 3, 2019, ECF No. 6.
       In response, Plaintiff has filed three documents. First, Plaintiff filed a “Declaration

of Status” which appears to largely duplicate his previous assertions associated with the

“sovereign citizen” or “redemptionist” movements. See generally Pl.’s Decl., Dec. 9,

2019, ECF No. 7. Plaintiff has also filed two “notices” challenging the Court’s referral of

this case to the United States Magistrate Judge and stating that he has “not given [his]

consent for Magistrate Judge Langstaff to have jurisdiction whatsoever.” Notice 2, Dec.

23, 2019, ECF No. 8. Plaintiff has not, however, complied with the Court’s previous order

to recast his Complaint on the Court’s standard form, nor has he offered any legitimate

reason for his failure to do so. As Plaintiff was previously advised, his reliance on tenets

of the sovereign citizen or redemptionist movements is misplaced. Both movements rely

on frivolous legal theories that have been consistently rejected by federal courts. See, e.g.,

Trevino v. Florida, 687 F. App’x 861, 862 (11th Cir. 2017) (per curiam) (finding plaintiff’s

sovereign citizen arguments frivolous and “clearly baseless”); Linge v. State of Georgia

Inc., 569 F. App'x 895, 896 (11th Cir. 2014) (finding the sovereign citizen argument to be

to “wholly insubstantial and frivolous”); United States v. Hilgeford, 7 F.3d 1340, 1342 (7th

Cir.1993) (rejecting sovereign citizen argument as “shop worn” and frivolous);

Muhammad v. Smith, No. 3:13-cv-760 (MAD/DEP), 2014 WL 3670609, at *2 (N.D.N.Y.

July 23, 2014) (collecting cases and noting that “[t]heories presented by redemptionist and

sovereign citizen adherents have not only been rejected by courts, but also recognized as

frivolous and a waste of court resources”). Plaintiff also cannot contest the referral of this

matter to a magistrate judge. Federal law provides this Court with the authority to delegate
                                              2
non-dispositive pretrial matters to a magistrate judge for determination. 28 U.S.C. §

636(b)(1)(A). The Court is not required to obtain the consent of the parties prior to such

referral. Id. at § 636(b)(1)(A)-(C).

       Because Plaintiff has failed to comply with the Court's instructions and orders and

otherwise failed to diligently prosecute his claims, Plaintiff’s Complaint shall be

DISMISSED without prejudice. See Fed. R. Civ. P. 41; see also Brown v. Tallahassee

Police Dep't, 205 F. App'x 802, 802 (11th Cir. 2006) (per curiam) (“The court may dismiss

an action sua sponte under Rule 41(b) for failure to prosecute or failure to obey a court

order.”) (citing Lopez v. Aransas Cnty. Indep. Sch. Dist., 570 F.2d 541, 544 (5th Cir.1978)).

       SO ORDERED, this 21st day of February, 2020.

                                          s/ Hugh Lawson
                                          HUGH LAWSON, SENIOR JUDGE




                                             3
